


Exhibit 10.1

 

AMENDED AND RESTATED AGREEMENT

 

THIS AMENDED AND RESTATED AGREEMENT (this “Agreement”), dated as of  February
26, 2010 (the “Effective Date”), is entered into by and between
IAC/InterActiveCorp (“IAC”) and Victor Kaufman (the “Executive”).

 

WITNESSETH:

 

WHEREAS, the Executive has invaluable knowledge and expertise regarding the
operations of IAC and its subsidiaries and affiliates (the “IAC Group”);

 

WHEREAS, due to the Executive’s knowledge and expertise, IAC wishes to have the
cooperation of, and access to, the Executive;

 

WHEREAS, IAC and the Executive have mutually agreed that the Executive shall
serve IAC on the terms and subject to the conditions hereinafter specified; and

 

WHEREAS, IAC and the Executive are parties to that certain Agreement, dated as
of February 5, 2004 (as amended by Amendment No. 1 thereto, with an effective
date as of August 9, 2005, the “Existing Agreement”), and it is the intention of
the parties to further amend and restate the terms of the Existing Agreement as
set forth herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, IAC and the Executive hereby agree as follows:

 


1.                                       TERM.  THIS AGREEMENT SHALL COMMENCE ON
THE EFFECTIVE DATE AND SHALL CONTINUE FOR A PERIOD OF ONE (1) YEAR.  THIS
AGREEMENT SHALL AUTOMATICALLY BE RENEWED FOR SUCCESSIVE ONE-YEAR PERIODS IN
PERPETUITY UNLESS ONE PARTY HERETO PROVIDES WRITTEN NOTICE TO THE OTHER, AT
LEAST NINETY (90) DAYS PRIOR TO THE END OF THE THEN CURRENT ONE-YEAR EMPLOYMENT
PERIOD, THAT IT ELECTS NOT TO EXTEND THIS AGREEMENT (ANY SUCH NOTICE, A
“NON-RENEWAL NOTICE”).  THE PERIOD BEGINNING ON THE DATE HEREOF AND ENDING ON
THE FIRST ANNIVERSARY HEREOF OR, IF THE AGREEMENT IS RENEWED PURSUANT TO THE
PRIOR SENTENCE, THE LAST DAY OF THE LAST ONE-YEAR RENEWAL PERIOD, SHALL BE
REFERRED TO HEREINAFTER AS THE “TERM”.


 


2.                                       DUTIES.  DURING THE TERM, THE EXECUTIVE
SHALL RENDER THE SERVICES DESCRIBED HEREIN TO IAC, ON THE TERMS AND CONDITIONS
SET FORTH IN THIS AGREEMENT.  THE EXECUTIVE’S DUTIES SHALL CONSIST OF HIGH-LEVEL
ACTIVITIES CONSISTENT WITH PAST PRACTICE PRIMARILY INVOLVING MAJOR TRANSACTIONS
AND OVERSIGHT OF IAC GROUP LEGAL, FINANCIAL AND MERGERS & ACQUISITIONS,
PARTICIPATION IN OFFICE OF THE CHAIRMAN MEETINGS (IN PERSON OR OTHERWISE) AND
PROVIDING ADVICE TO THE CHAIRMAN AND CHIEF EXECUTIVE OFFICER.  EXECUTIVE SHALL
CONTINUE TO SERVE AS VICE-CHAIRMAN OF IAC DURING THE TERM.  DURING THE TERM,
EXECUTIVE SHALL DEVOTE SUCH TIME, ATTENTION AND EFFORTS AS SHALL BE NECESSARY TO
FULFILL HIS DUTIES AND RESPONSIBILITIES HEREUNDER (AS REASONABLY REQUESTED OR
DETERMINED BY THE CHAIRMAN OF IAC).  IAC ACKNOWLEDGES THAT EXECUTIVE ALSO SERVES
(AND CURRENTLY INTENDS TO CONTINUE TO SERVE) AS VICE CHAIRMAN OF EXPEDIA, INC.
(“EXPEDIA”) AND TICKETMASTER ENTERTAINMENT INC. (AND ANY SUCCESSOR THERETO,
“TICKETMASTER”).  EXECUTIVE AGREES THAT THE EXECUTIVE’S DUTIES TO THE IAC GROUP
SHALL BE THE EXECUTIVE’S FIRST PRIORITY AMONG HIS BUSINESS ACTIVITIES.  NEITHER
ANY OF THE ACTIVITIES UNDERTAKEN BY EXECUTIVE OF BEHALF OF EXPEDIA

 

--------------------------------------------------------------------------------


 


NOR TICKETMASTER, AS AND IF APPLICABLE, SHALL BE DEEMED COMPETITIVE WITH THE IAC
GROUP.  IN ALL CASES, THE REMAINDER OF THE EXECUTIVE’S BUSINESS TIME SHALL BE
DEVOTED TO OTHER PERSONAL ACTIVITIES AND INTERESTS THAT ARE NOT COMPETITIVE WITH
THE IAC GROUP.  DURING THE TERM, THE EXECUTIVE’S SERVICES SHALL BE PERFORMED IN
PERSON AT IAC’S OFFICES ONLY AS NECESSARY OR PREFERABLE (IT BEING UNDERSTOOD
THAT THE EXECUTIVE SHALL BE PERMITTED TO SPEND AT LEAST 50% OF HIS TIME DURING
THE TERM IN THE LOS ANGELES METROPOLITAN AREA).


 


3.                                       [INTENTIONALLY OMITTED.]


 


4.                                       BASE SALARY AND ANNUAL BONUS.  DURING
THE TERM, EXECUTIVE SHALL BE ELIGIBLE TO RECEIVE ANNUAL BASE SALARY, ANNUAL
BONUSES, EQUITY AWARDS AND OTHER EMPLOYEE BENEFITS TO BE REASONABLY DETERMINED
BY THE COMPENSATION AND HUMAN RESOURCES COMMITTEE OF THE IAC BOARD OF DIRECTORS
FOLLOWING CONSULTATION WITH THE CHAIRMAN.


 


5.                                       EQUITY COMPENSATION.  IN CONSIDERATION
FOR AGREEING TO PROVIDE THE SERVICES DURING THE TERM, EACH OF THE EXECUTIVE’S
OPTIONS TO PURCHASE SHARES OF IAC COMMON STOCK (“IAC OPTIONS”), IAC RESTRICTED
STOCK UNIT AWARDS (“IAC RSUS”) AND ANY OTHER EQUITY AWARDS BASED ON IAC COMMON
STOCK THAT ARE UNVESTED AS OF THE EFFECTIVE DATE OR THAT ARE GRANTED FOLLOWING
THE EFFECTIVE DATE SHALL CONTINUE TO VEST DURING THE TERM.  IN THE EVENT THAT
THE EXECUTIVE RESIGNS PRIOR TO THE EXPIRATION OF THE TERM DUE TO A MATERIAL
BREACH OF THIS AGREEMENT BY IAC (OR ANY SUCCESSOR TO IAC) THAT IS NOT CURED BY
IAC (OR ITS SUCCESSOR) PROMPTLY AFTER NOTICE FROM THE EXECUTIVE (“GOOD REASON”)
OR EXECUTIVE IS TERMINATED BY IAC WITHOUT CAUSE PRIOR TO THE EXPIRATION OF THE
TERM, THEN:


 

(i)                                     any IAC Options, IAC RSUs and any other
compensation awards of Executive based on, or in the form of, IAC common stock
equity that are outstanding and unvested at the time of such termination but
which would, but for a termination of employment, have vested during the one
year period following such termination of employment (the “Severance Period”)
shall vest as of the date of such termination of employment; provided, however,
that any outstanding award with a vesting schedule that would, but for a
termination of employment, have resulted in a smaller percentage (or none) of
the award being vested through the Severance Period than if it had vested
annually pro rata over its vesting period shall, for purposes of this provision,
be treated as though it vested annually pro rata over its vesting period (e.g.,
if 100 RSUs were granted 2.7 years prior to the date of termination and vested
pro rata on the first five anniversaries of the grant date and 100 RSUs were
granted 1.7 years prior to the date of termination and vested on the fifth
anniversary of the grant date, then on the date of termination, 20 RSUs from the
first award and 40 RSUs from the second award would vest); and, provided
further, that any amounts that would vest under this provision but for the fact
that outstanding performance conditions have not been satisfied shall vest only
if, and at such point as, such performance conditions are satisfied; and

 

(ii)                                  any then-vested IAC Options of Executive
(including IAC Options vesting as a result of (i) above) shall remain
exercisable through the date that is eighteen (18) months following the date of
such termination or, if earlier, through the scheduled

 

2

--------------------------------------------------------------------------------


 

expiration date of such IAC Options.

 


ALL AGREEMENTS EVIDENCING IAC OPTIONS, IAC RSUS AND ANY OTHER EQUITY AWARDS
BASED ON IAC COMMON STOCK GRANTED TO EXECUTIVE AND COVERED BY THIS SECTION 4 ARE
HEREBY AMENDED TO THE EXTENT NECESSARY TO EFFECTUATE THE PROVISIONS OF THIS
SECTION 4.  IN ALL OTHER RESPECTS, THE IAC OPTIONS, IAC RSUS AND ANY OTHER
EQUITY AWARDS BASED ON IAC COMMON STOCK GRANTED TO EXECUTIVE COVERED IN THIS
SECTION 4 SHALL CONTINUE TO BE GOVERNED IN ACCORDANCE WITH THEIR TERMS. FOR
PURPOSES OF THIS AGREEMENT, “CAUSE” SHALL HAVE THE MEANING SET FORTH IN THE
APPLICABLE IAC STOCK AND INCENTIVE PLAN PURSUANT TO WHICH THE IAC OPTIONS WERE
GRANTED.


 


IN NO EVENT SHALL EXECUTIVE’S RESIGNATION BE FOR “GOOD REASON” UNLESS (X)
EXECUTIVE PROVIDES THE COMPANY WITH WRITTEN NOTICE OF ITS MATERIAL BREACH OF
THIS AGREEMENT THEREOF WITHIN THIRTY (30) DAYS AFTER EXECUTIVE HAS KNOWLEDGE OF
THE OCCURRENCE OR EXISTENCE OF THE EVENTS OR CIRCUMSTANCES CONSTITUTING SUCH
MATERIAL BREACH, WHICH NOTICE SHALL SPECIFICALLY IDENTIFY THE EVENTS OR
CIRCUMSTANCES THAT EXECUTIVE BELIEVES CONSTITUTES GOOD REASON, (Y) THE COMPANY
FAILS TO CORRECT THE EVENTS OR CIRCUMSTANCES SO IDENTIFIED WITHIN THIRTY (30)
DAYS AFTER THE RECEIPT OF SUCH NOTICE AND (Z) EXECUTIVE RESIGNS WITHIN NINETY
(90) DAYS AFTER THE DATE OF DELIVERY OF THE NOTICE REFERRED TO IN CLAUSE (X)
ABOVE.


 


6.                                       BREACH OF AGREEMENT BY EXECUTIVE AND
NOTICE OF NON-RENEWAL.  IN THE EVENT THAT THE COMPANY DETERMINES THAT EXECUTIVE
IS IN BREACH OF THE AGREEMENT, HE SHALL BE PROVIDED NOTICE AND A REASONABLE
OPPORTUNITY TO CURE. IF THE COMPANY DELIVERS A NON-RENEWAL NOTICE TO EXECUTIVE
THEN, PROVIDED EXECUTIVE’S EMPLOYMENT HEREUNDER CONTINUES THROUGH THE EXPIRATION
DATE THEN IN EFFECT, EFFECTIVE AS OF SUCH EXPIRATION DATE THE COMPANY AND
EXECUTIVE SHALL HAVE THE SAME RIGHTS AND OBLIGATIONS HEREUNDER AS THEY WOULD IF
THE COMPANY HAD TERMINATED EXECUTIVE’S EMPLOYMENT HEREUNDER PRIOR TO THE END OF
THE TERM WITHOUT CAUSE.


 


7.                                       MISCELLANEOUS.


 


(A)                                  SUCCESSORS AND ASSIGNS.  THIS AGREEMENT
WILL BE BINDING UPON, INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY, AS
APPLICABLE, IAC AND THE EXECUTIVE AND THEIR RESPECTIVE PERSONAL OR LEGAL
REPRESENTATIVES, EXECUTORS, ADMINISTRATORS, SUCCESSORS, ASSIGNS, HEIRS,
DISTRIBUTEES AND LEGATEES.  THIS AGREEMENT IS PERSONAL IN NATURE AND THE
EXECUTIVE SHALL NOT, WITHOUT THE WRITTEN CONSENT OF IAC, ASSIGN, TRANSFER OR
DELEGATE THIS AGREEMENT OR ANY RIGHTS OR OBLIGATIONS HEREUNDER.


 


(B)                                 GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE
WITHOUT GIVING EFFECT TO SUCH STATE’S LAWS AND PRINCIPLES REGARDING THE CONFLICT
OF LAWS.


 


(C)                                  AMENDMENT.  NO PROVISION OF THIS AGREEMENT
MAY BE AMENDED, MODIFIED, WAIVED OR DISCHARGED UNLESS SUCH AMENDMENT, WAIVER,
MODIFICATION OR DISCHARGE IS AGREED TO IN WRITING AND SUCH WRITING IS SIGNED BY
THE EXECUTIVE AND IAC.


 


(D)                                 NOTICE.  ALL NOTICES AND OTHER
COMMUNICATIONS UNDER THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE GIVEN BY
FIRST-CLASS MAIL, CERTIFIED OR REGISTERED WITH RETURN RECEIPT

 

3

--------------------------------------------------------------------------------



 


REQUESTED OR HAND DELIVERY ACKNOWLEDGED IN WRITING BY THE RECIPIENT PERSONALLY,
AND SHALL BE DEEMED TO HAVE BEEN DULY GIVEN THREE DAYS AFTER MAILING OR
IMMEDIATELY UPON DULY ACKNOWLEDGED HAND DELIVERY TO THE RESPECTIVE PERSONS NAMED
BELOW:


 

If to IAC:

 

IAC/InterActiveCorp

 

 

555 West 18th Street

 

 

New York, NY 10011

 

 

Attention: General Counsel

 

 

 

With a copy to:

 

Wachtell, Lipton, Rosen & Katz

 

 

51 West 52nd Street

 

 

New York, New York, 10019

 

 

Attention: Pamela Seymon, Esq.

 

 

 

If to Executive:

 

At the most recent address on record for Executive at the Company.

 

Either party may change such party’s address for notices by notice duly given
pursuant hereto.

 


(E)                                  HEADINGS. THE HEADINGS OF THIS AGREEMENT
ARE FOR REFERENCE PURPOSES ONLY AND SHALL NOT AFFECT IN ANY WAY THE MEANING OR
INTERPRETATION OF THIS AGREEMENT.


 


(F)                                    COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN ONE OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL
BUT ALL OF WHICH TOGETHER WILL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


(G)                                 ENTIRE AGREEMENT.  THIS AGREEMENT TOGETHER
WITH THE IAC OPTION AGREEMENTS DATED DECEMBER 18, 2000, APRIL 25, 2001, DECEMBER
16, 2001, JANUARY 31, 2008 AND DECEMBER 17, 2008 AND THE IAC RSU AGREEMENTS
DATED FEBRUARY 6, 2006, FEBRUARY 17, 2007 AND JANUARY 31, 2008, EACH AS AMENDED
HEREBY, SET FORTH THE ENTIRE AGREEMENT OF THE PARTIES HERETO IN RESPECT TO THE
SUBJECT MATTER CONTAINED HEREIN AND SUPERSEDES ANY PRIOR AGREEMENTS, PROMISES,
COVENANTS, ARRANGEMENTS, AND COMMUNICATIONS.


 

[Remainder of page intentionally left blank]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date first above written.

 

 

IAC/InterActiveCorp

 

 

 

 

 

By:

/s/ Gregg Winiarski

 

 

Name: Gregg Winiarski

 

 

Title: SVP & General Counsel

 

 

 

 

 

 

 

 

/s/ Victor Kaufman

 

 

Victor Kaufman

 

5

--------------------------------------------------------------------------------
